DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/15/2022 have been fully considered but they are not persuasive. The applicants allege that the combination of Aminaka et al. (US 2018/0049260 A1) in view of Basu Mallick et al. (US 2017/0317740 A1), and further in view of Han et al. (US 2019/0165848 A1), does not disclose:
(1) determine a beam management configuration associated with the relay communication sidelink; and
(2) communicate, to or from a base station based at least in part on the control message, wherein the message is communicated via the relay communication sidelink based at least in part on a beam selected in accordance with the beam management configuration
The Office respectfully disagrees with the applicants assertion. For example, the disclosure of Han teaches (1) determining a beam management configuration associated with the relay communication sidelink (par.[0052] describes a node having the beam-forming capability operates as a relay, and generating a directional beam allowing reuse of spectral resources. Also par.[0141] which recites, in part, “determining, based on control signaling from the network control terminal, a first condition about beam-forming capability of a network node (S21); determining, based on the first condition, whether the present network node is to operate as the relay node (S22).”. 
With regard to feature (2) Han explicitly discloses using a selected beam to communicate with a base station and slave network nodes (par.[0052] which recites, in part, “In another aspect, in a case that the network node with the beam-forming capability operates as a relay node, the network node may also communicate with the network control terminal using the beam-forming so that the network node, other relay node or a normal network node can communicate with the network control terminal by multiplexing the spectrum resources (which is equivalent to performing bean-forming in a backhaul link of the ProSe communication), thereby improving a spectrum utilization ratio.”Par.[0055] which recites, in part, “In another aspect, in a case that the network node with the beam-forming capability operates as a relay node, the network node may also communicate with the network control terminal using the beam-forming so that the network node, other relay node or a normal network node can communicate with the network control terminal by multiplexing the spectrum resources (which is equivalent to performing bean-forming in a backhaul link of the ProSe communication), thereby improving a spectrum utilization ratio”.
As can be seen from the above disclosure the combined teachings of Aminaka, Basu Mallick, and Han do in fact disclose:
(1) determine a beam management configuration associated with the relay communication sidelink; and
(2) communicate, to or from a base station based at least in part on the control message, wherein the message is communicated via the relay communication sidelink based at least in part on a beam selected in accordance with the beam management configuration. Therefore the claims stand as rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11, 16, 18-20, and 29, is/are rejected under 35 U.S.C. 103 as being unpatentable over Aminaka et al. (US 2018/0049260 A1) in view of Basu Mallick et al. (US 2017/0317740 A1), and further in view of Han et al. (US 2019/0165848 A1).
Regarding claims 1 and 29, Aminaka discloses:
	a method and an apparatus for wireless communication at a first user equipment (UE), comprising:
	a processor (fig.10 which discloses a processor 1005);
	memory coupled with the processor (fig.10 which discloses a memory communicatively coupled to the processor 1006 is coupled to the processor 1005); and 
	instructions stored in the memory and executable by the processor to cause the apparatus to (fig.10 modules 1007 – 1008):
	receive, via a communication link (fig.1 discloses an eNodeB which is communicatively coupled with a Relay-UE, that is the relay-UE is an in-coverage UE, and is able to directly communicate with the base station) between the first UE and a base station (fig.1 wherein the eNB and Relay-UE are in direct communication with one another), radio resource control signaling (par.[0012] discloses a ProSe scheduled resource allocation, and RRC signaling from the base station) which configures a relay communication sidelink (par.[0012] which discloses a resource allocation for ProSe (e.g. a sidelink or D2D or direct link) communications) for communicating message traffic between the first UE and a second UE (fig.1 describes a Relay-UE in direct communication with an Out of Coverage (OOC) Remote-UE) for relay to the base station (fig.1 discloses a relay-UE which is configured to relay OCC data for remote UE to the base station, par.[0013] which recites, in part, “); 
	receive a control signalling which activates the relay communication sidelink configured by the radio resource control signaling (par.[0058] which recites, in part, “In Block 301, the relay UE 1 receives an activation request of sidelink communication from the PLMN 100 when the relay UE 1 is in a state of being able to connect to the PLMN 100 (e.g., in coverage of the PLMN 100).”);
	communicate, via the relay communication sidelink, a message for relay to or from the base station based at least in part on the control message (par.[0078] which recites, in part, “In Block 703, when the sidelink communication (e.g., direct discovery) with the relay UE 1 in accordance with the pre-configured parameter(s) (pre-configured radio parameter(s)) has succeeded, the remote UE 2 starts the sidelink communication (e.g., direct communication) with the relay UE 1 in accordance with a radio parameter(s) that is specified by the eNodeB 31 in the PLMN 100”).
	While the disclosure of Aminaka substantially discloses the claimed invention, it does not explicitly disclose the use of layer-1 (e.g. physical layer) or layer-2 (MAC, PDCP, or RLC) layer messages to activate the relay. However, the use of layer-1 and layer-2 signaling to activate or deactivate features at the UE were well-known and used substantially throughout the art during the time of the filing of the instant application. For example, the disclosure of Basu Mallick discloses:
	receive a control message via layer one signalling or layer two signalling which activates the relay communication sidelink (par.[0257] which recites, in part, “The eNodeB is in control of when the relay-capable UEs in its radio cell shall start the respective relay activation procedure and thus can avoid unnecessary relay activations in its radio cell. In said respect, the eNodeB shall trigger the relay activation procedure(s) mainly when there is a need in the radio cell for one or more additional relays. On the other hand, if there is no need in the radio cell for more relays, the eNodeB will not trigger the relay UEs in its radio cell to start the relay activation procedure. Also, par.[0275 – 0276] describes receiving a MAC-CE with an activation response message from the eNodeB).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the relay activation message as discussed in Aminaka with the discussion of using layer-2 signaling for activating the relay as discussed in Basu Mallick. The motivation/suggestion would have been to provide a means for allowing a base station to control activation of relays within its cell, such that, relays are not unnecessarily activated and improving overall cell capacity and coverage.
The office notes that the combination of Aminaka and Basu Mallick substantially disclose the limitations in claim 1, but do not explicitly disclose:
determine a beam management configuration associated with the relay communication sidelink; and
 wherein the message is communicated via the relay communication sidelink based at least in part on a beam selected in accordance with the beam management configuration.
However, the above techniques were well-known in the art at the time of the filing of the instant application. For example, the disclosure of Han which is analogous to both Aminaka and Basu Mallick teaches:
determine a beam management configuration associated with the relay communication sidelink (fig.16 and par.[0141] which recites, in part, “determining, based on the first condition, whether the present network node is to operate as the relay node (S22). For example, the first condition includes a threshold for the number of directional beams which can be formed, and/or a threshold for a range of angles of the directional beams” (e.g. a beam management configuration)), wherein the message is communicated via the relay communication sidelink based at least in part on a beam selected in accordance with the beam management configuration (par.[0149] which recites, in part, “In another example, in step S23, information on a request for serving as a relay node to the network control terminal is generated in a case that it is determined that the present network node is to operate as the relay node. The network control terminal determines whether to select the present network node as a relay node based on a state of the present network node, spectrum resource usage conditions of the system or the like, and transmits a notification”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Aminaka and Basu Mallick with the beam management condition as discussed in Han. The motivation/suggestion would have been to allow for a relay to support more than one user equipments using configured beams (Han: par.[0005]).

	Regarding claim 2, Basu Mallick discloses:
	 wherein the instructions to receive the control message are executable by the processor to cause the apparatus to: 
receive the control message that comprises a grant allocating a resource on the relay communication sidelink for communicating the message between the first UE and the second UE (par.[0285] which recites, in part, “, the relay UE may request such radio resources from the radio base station, and the radio base station will correspondingly receive and respond by assigning suitable radio resources for the relay discovery.” Par.[0276] which recites, in part, “This relay activation request message may not only carry the request for permission to activate the relay functionality of the relay UE (and the request for radio resources….”).

Regarding claim 3, Basu Mallick discloses:
wherein the instructions are further executable by the processor to cause the apparatus to: 
transmit, to the base station, an activation request to activate the relay communication sidelink, wherein the radio resource control signaling, the control message, or both, is received based at least in part on transmitting the activation request (par.[0275] which recites, in part, “Correspondingly, after transmitting a corresponding message (e.g. termed relay activation request message) to the radio base station, the relay UE will await and eventually receive a corresponding response message (e.g. termed relay activation response message) which includes the response from the radio base station, i.e. whether or not the relay UE is allowed to activate its relay functionality.”).

Regarding claim 4, Basu Mallick discloses:
wherein the instructions are further executable by the processor to cause the apparatus to: 
transmit the activation request based at least in part on one or more trigger  conditions for activating the relay communication sidelink being satisfied (par.[0205] which recites, in part, “the relay activation procedure to be performed in the relay user equipments includes a further check, namely whether or not specific relay requirements defined in the radio cell for activating the relay functionality are fulfilled or not by the relay user equipment” and par.[0204] which recites, in part, “In particular, the relay activation procedure to be performed in the relay user equipment(s) comprises performing a corresponding persistence check (including generating a random value to be compared to the persistence check value) so as to limit the total number of relay user equipments that will actually activate the relay functionality in response to the trigger.”).



Regarding claim 5, the disclosure of Basu Mallick teaches:
wherein the instructions are further executable by the processor to cause the apparatus to: 
receive, via the radio resource control signaling, an indication of the one or more trigger conditions (par.[0213] which recites the broadcast of system information such as the relay requirements before initializing a UE as a Relay-UE. The office notes that system information is broadcast using RRC signaling).

Regarding claim 6, the disclosure of Basu Mallick teaches:
wherein the instructions are further executable by the processor to cause the apparatus to: 
transmit, to the base station, a deactivation request to deactivate the relay communication sidelink (par.[0301] which discloses that the relay-UE after a certain time period may send a request to the eNB for deactivation); and 
receive, in response to the deactivation request, a second control message which deactivates the relay communication sidelink (par.[0301] which recites, in part, “in this case, the relay UE may transmit a corresponding relay deactivation request message to the eNodeB, which in turn may then decide whether indeed the relay UE shall deactivate its relay functionality or not. Correspondingly, the eNodeB will transmit a response message back to the relay UE providing the corresponding deactivation command or not”).

Regarding claim 7, the disclosure of Basu Mallick teaches:
wherein the relay communication sidelink is in a deactivated state (par.[0300] discloses the deactivation of relay-UE), and the instructions are further executable by the processor to cause the apparatus to: 
receive, via the control message, an indication to transition the relay communication sidelink from the deactivated state to an activated state (par.[0257] which recites, in part, “The eNodeB is in control of when the relay-capable UEs in its radio cell shall start the respective relay activation procedure and thus can avoid unnecessary relay activations in its radio cell. In said respect, the eNodeB shall trigger the relay activation procedure(s) mainly when there is a need in the radio cell for one or more additional relays. On the other hand, if there is no need in the radio cell for more relays, the eNodeB will not trigger the relay UEs in its radio cell to start the relay activation procedure. Also, par.[0275 – 0276] describes receiving a MAC-CE with an activation response message from the eNodeB).

Regarding claim 8, the disclosure of Basu Mallick teaches:
wherein the instructions are further executable by the processor to cause the apparatus to: 
determine a first set of parameters associated with the activated state of the relay communication sidelink (fig.13-15 discloses the parameter that are met when the eNodeB or Relay decide to transition the UE to a relay activated state (see e.g. the persistence check and relay activation triggers) and a second set of parameters associated with the deactivated state of the relay communication sidelink (par.[0300 - 0301] discloses the conditions/parameters that must be met when the UE is to transition to the RELAY_DEACTIVATED state) that the, wherein communicating the message via the relay communication sidelink is based at least in part on the first set of parameters (fig.15 discloses that the UE is granted permission to activate its relay by an eNodeB e.g. the message described in par.[0275 – 0276]).

Regarding claim 9, the disclosure of Basu Mallick teaches:
receive, via the radio resource control signaling, an indication of the first set of parameters, the second set of parameters, or both (par.[0213] which recites the broadcast of system information such as the relay requirements before initializing a UE as a Relay-UE. The office notes that system information is broadcast using RRC signaling).

Regarding claim 10, the disclosure of Basu Mallick teaches:
determine a first set of one or more parameters associated with the communication link between the first UE and the base station (par.[0214 – 0215] describes determining the RSRQ and link quality of the UE and the base station), a second set of one or more parameters associated with the first UE (par.[0215] describes determining the battery level of the UE), or both; and
determine that one or more trigger conditions for activating or deactivating the relay communication sidelink are satisfied based at least in part on the first set of one or more parameters (figs. 13-15 wherein the relay-UE will perform the persistence check and determine if the relay activation triggers (e.g. relay requirements) are met), the second set of one or more parameters, or both (see figs.13-15 decision trees, wherein the relay-UE may self-activate or request to activate from the base station based on the persistence and trigger conditions). 

Regarding claim 11, the disclosure of Basu Mallick teaches:
wherein the first set of one or more parameters associated with the communication link comprises a latency, a throughput, a channel quality indicator, or any combination thereof (par.[0214 – 0215 as applied to claim 10 which describes determining the link quality and RSRQ), and 
wherein the second set of one or more parameters associated with the first UE comprises a power consumption level, a battery level (par.[0214 – 0215] describe the battery level of the UE), or both.

Regarding claim 16, Aminaka discloses:
wherein the radio resource control signaling comprises the control message (par.[0012] discloses a ProSe scheduled resource allocation, and RRC signaling from the base station).
Regarding claim 18, Aminaka discloses:
wherein the control message is received via the communication link between the first UE and the base station, via a sidelink communication link between the first UE and the second UE, or both (par.[0012] which discloses that the base station transmits the RRC message to the UE over a link).

Regarding claim 19, Aminaka discloses:
wherein the instructions to communicate the message via the relay communication sidelink are executable by the processor to cause the apparatus to: receive the message relayed to the first UE by the second UE via the relay communication sidelink, or transmit the message to the second UE via the relay communication sidelink for relay to the base station (par.[0013] which recites, in part, “In the partial coverage scenario, a UE that is out of coverage is referred to as a “remote UE” and a UE that is in coverage and acts as a relay between the remote UE and the network is referred to as a “ProSe UE-to-Network Relay”, The ProSe UE-to-Network Relay relays traffic (downlink and uplink) between the remote UE and the network (i.e., E-UTRAN and EPC). More specifically, the ProSe UE-to-Network Relay attaches to the network as a UE, establishes a PDN connection to communicate with a ProSe function entity or another Packet Data Network (PDN), and communicates with the ProSe function entity to start ProSe Direct Communication.”).

Regarding claim 20, Aminaka discloses:
wherein the instructions to communicate the message via the relay communication sidelink are executable by the processor to cause the apparatus to: receive the message from the base station and relay the message to the second UE via the relay communication sidelink, or receive the message from the second UE via the relay communication sidelink and relay the message to the base station (par.[0013] which recites, in part, “In the partial coverage scenario, a UE that is out of coverage is referred to as a “remote UE” and a UE that is in coverage and acts as a relay between the remote UE and the network is referred to as a “ProSe UE-to-Network Relay”, The ProSe UE-to-Network Relay relays traffic (downlink and uplink) between the remote UE and the network (i.e., E-UTRAN and EPC). More specifically, the ProSe UE-to-Network Relay attaches to the network as a UE, establishes a PDN connection to communicate with a ProSe function entity or another Packet Data Network (PDN), and communicates with the ProSe function entity to start ProSe Direct Communication.”).

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aminaka et al. (US 2018/0049260 A1) in view of Basu Mallick et al. (US 2017/0317740 A1) as applied to claim 12 above, in view of Han et al. (US 2019/0165848 A1), and further in view of Honglei (US 2019/0215701 A1).
Regarding claim 13, the combination of Aminaka, Basu-Mallick, and Han, substantially discloses the claim 12, but does not explicitly disclose:
receive, via the radio resource control signaling, information associated with the beam management configuration, wherein determining the beam management configuration is based at least in part on the radio resource control signaling.
However, the technique for receiving control, or system information, as it pertain to beams was well-known in the art at the time of the filing of the instant application. 	For example, the disclosure of Honglei teaches:
receive, via the radio resource control signaling, information associated with the beam management configuration, wherein determining the beam management configuration is based at least in part on the radio resource control signaling (par.[0220] which discloses that beam management configuration is transmitted via RRC signaling).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the techniques as discussed in Aminaka, Basu Mallick, and Han, with control signaling as discussed in Honglei. The motivation/suggestion would have been to allow for proper beam management when a timer expires).
Regarding claim 14, Honglei discloses:
wherein the beam management configuration comprises a set of one or more parameters for selecting a beam associated with the relay communication sidelink, the set of one or more parameters comprising a type of beam selection measurements, a frequency of beam selection measurement, one or more parameters for updating transmission-configuration indicator states associated with the relay communication sidelink, one or more bidirectional forward detection parameters, one or more 7 beam failure recovery parameters, or any combination thereof (par.[0220] discloses updating the TCI parameters for beam switching).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aminaka et al. (US 2018/0049260 A1) in view of Basu Mallick et al. (US 2017/0317740 A1) as applied to claim 12 above, in view of Han et al. (US 2019/0165848 A1), as applied to claim 1 above, in view of Shrivastava (US 2021/0297842 A1).
Regarding claim 15, the combination of Aminaka, Han, and Basu Mallick substantially disclose the claimed invention, but do not disclose:
wherein the instructions are further executable by the processor to cause the apparatus to: 
determine a discontinuous reception configuration associated with the first UE, the second UE, or both, wherein communicating the message via the relay communication sidelink is based at least in part on the identified discontinuous reception configuration.
However, determining a DRX configuration for communication between a relay-UE and remote-UE over a sidelink is well-known and prevalent in the art. For example, in an analogous art Shrivastava discloses:
determine a discontinuous reception configuration associated with the first UE, the second UE, or both (par.[0024] which recites, in part, “the method comprises steps of receiving, by a relay User Equipment (UE), a DRX configuration request from a remote User Equipment (UE) over a PC-5 link, determining, by the relay UE, an optimal DRX configuration for the remote UE, and sending, by the relay UE, the DRX configuration to the remote UE over the PC5 link”), wherein communicating the message via the relay communication sidelink is based at least in part on the identified discontinuous reception configuration (par.[0024] which recites, in part, “and ensures no data is transmitted to the remote UE during the DRX period”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the relay activation techniques as discussed in Aminaka, Han, and Basu Mallick, with the DRX over a sidelink as discussed in Shrivastava. The motivation/suggestion would have been to allow both the remote-UE and relay-UE to be time aligned with regard to reception and transmission of data, while also allowing both devices to preserve a limited resource such as battery power.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aminaka et al. (US 2018/0049260 A1) in view of Basu Mallick et al. (US 2017/0317740 A1) as applied to claim 12 above, in view of Han et al. (US 2019/0165848 A1), as applied to claim 1 above, in view of Bangolae et al. (US 2018/0098370 A1).
Regarding claim 17, the combination of Aminaka, Han, and Basu Mallick substantially discloses claim 1, but does not explicitly disclose:
wherein the instructions are further executable by the processor to cause the apparatus to: communicate a second message via a sidelink communication link between the first UE and the second UE, wherein the sidelink communication link is different from the relay communication sidelink.
However, the above disclosed limitations were well-known in the art at the time of the filing of the instant application. For example, the disclosure of Bangolae teaches: 
wherein the instructions are further executable by the processor to cause the apparatus to: 
communicate a second message (fig.13 discovery message between UE-1 and UE-2) via a sidelink communication link between the first UE and the second UE (fig.13 describes a one-to-one communication link between the first UE-1 and UE-2), wherein the sidelink communication link is different from the relay communication sidelink (par.[0092] which recites, in part, “In addition, the sidelink UE information message can indicate the remote UE's desire to be released from direct communications with the eNodeB 1330. Therefore, the connection between the remote UE 1310 and the eNodeB 1320 (i.e., the Uu connection) can be released, and the remote UE 1310 may only be connected with the relay UE 1320.”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Aminaka and Basu Mallick with the direct D2D connection without relay as discussed in Bangolae. The motivation/suggestion would have been to allow for a relay and remote device to continue D2D communications in the absence of the base station

Claim 21-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aminaka et al. (US 2018/0049260 A1) in view of Basu Mallick et al. (US 2017/0317740 A1), and further in view of Byun et al. (US 2020/0100119 A1).
Regarding claims 21 and 30, Aminaka discloses:
	a method and an apparatus for wireless communication at a base station, comprising:
	a processor (fig.11 which discloses a processor 1101);
	memory coupled with the processor (fig.11 which discloses a memory communicatively coupled to the processor 1102 is coupled to the processor 1104); and 
	instructions stored in the memory and executable by the processor to cause the apparatus to (fig.11 modules 1104):
	transmit, via a communication link (fig.1 discloses an eNodeB which is communicatively coupled with a Relay-UE, that is the relay-UE is an in-coverage UE, and is able to directly communicate with the base station) between the first UE and a base station (fig.1 wherein the eNB and Relay-UE are in direct communication with one another), radio resource control signaling (par.[0012] discloses a ProSe scheduled resource allocation, and RRC signaling from the base station) which configures a relay communication sidelink (par.[0012] which discloses a scheduled resource allocation for ProSe (e.g. a sidelink or D2D or direct link) communications) for communicating message traffic between the first UE and a second UE (fig.1 describes a Relay-UE in direct communication with an Out of Coverage (OOC) Remote-UE) for relay to the base station (fig.1 discloses a relay-UE which is configured to relay OCC data for remote UE to the base station, par.[0013] which recites, in part, “); 
	transmit a control signalling which activates the relay communication sidelink configured by the radio resource control signaling (par.[0058] which recites, in part, “In Block 301, the relay UE 1 receives an activation request of sidelink communication from the PLMN 100 when the relay UE 1 is in a state of being able to connect to the PLMN 100 (e.g., in coverage of the PLMN 100).”);
	communicate, via the relay communication sidelink, a message for relay to or from the base station based at least in part on the control message (par.[0078] which recites, in part, “In Block 703, when the sidelink communication (e.g., direct discovery) with the relay UE 1 in accordance with the pre-configured parameter(s) (pre-configured radio parameter(s)) has succeeded, the remote UE 2 starts the sidelink communication (e.g., direct communication) with the relay UE 1 in accordance with a radio parameter(s) that is specified by the eNodeB 31 in the PLMN 100”).
	While the disclosure of Aminaka substantially discloses the claimed invention, it does not explicitly disclose the use of layer-1 (e.g. physical layer) or layer-2 (MAC, PDCP, or RLC) layer messages to activate the relay. However, the use of layer-1 and layer-2 signaling to activate or deactivate features at the UE were well-known and used substantially throughout the art during the time of the filing of the instant application. For example, the disclosure of Basu Mallick discloses:
	receive a control message via layer one signalling or layer two signalling which activates the relay communication sidelink (par.[0257] which recites, in part, “The eNodeB is in control of when the relay-capable UEs in its radio cell shall start the respective relay activation procedure and thus can avoid unnecessary relay activations in its radio cell. In said respect, the eNodeB shall trigger the relay activation procedure(s) mainly when there is a need in the radio cell for one or more additional relays. On the other hand, if there is no need in the radio cell for more relays, the eNodeB will not trigger the relay UEs in its radio cell to start the relay activation procedure. Also, par.[0275 – 0276] describes receiving a MAC-CE with an activation response message from the eNodeB).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the relay activation message as discussed in Aminaka with the discussion of using layer-2 signaling for activating the relay as discussed in Basu Mallick. The motivation/suggestion would have been to provide a means for allowing a base station to control activation of relays within its cell, such that, relays are not unnecessarily activated and improving overall cell capacity and coverage.
	While the disclosure of Aminaka teaches transmitting an RRC message for configuring sidelink resources for relaying information between a sidelink UE and a base station, each of Aminaka and Basu-Mallick do not disclose:
	the radio resource control signaling indicating a beam management configuration comprising a set of one or more parameters usable by the first UE, the second UE, or both, for selecting a beam associated with the relay communication sidelink.
	However, this technique was well-known in the art prior to the effective filing date of the claimed invention. For example, the disclosure of Byun teaches:
	the radio resource control signaling indicating a beam management configuration comprising a set of one or more parameters usable by the first UE, the second UE, or both, for selecting a beam associated with the relay communication sidelink (par.[0159] teaches that the UE receives a beam threshold via RRC signaling. The beam threshold assists the UE in beam management/selection when the UE wants to transmit on the sidelink resource to an additional UE); and
	communicate, via the relay communication sidelink, a message for delay to or from one of the first UE or the second UE by the other of the first UE or the second UE based at least in part on the beam management configuration (par.[0163] wherein the UE considers RRC information threshold beam management information along with control information and threshold 2 to determine beam with which to transmit the information over the sidelink S-1760 of fig.17).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the RRC configuration information as discussed in Aminaka, with the control information transmitted via layer-1 or layer-2 signaling as discussed in Basu Mallik, with the RRC beam information that is sent to the relay as discussed in Byun. The motivation/suggestion would have been that the use of RRC to transmit pertinent information to user and other devices is well-known and a technique practiced for many years in the art. Furthermore, the information transmitted via RRC and other means allow the UE to make a beam selection such that sidelink communications can be facilitated without issue.

Regarding claim 22, Basu Mallick discloses:
	 wherein the instructions to receive the control message are executable by the processor to cause the apparatus to: 
transmit, via the control message that comprises a grant allocating a resource on the relay communication sidelink for communicating the message between the first UE and the second UE (par.[0285] which recites, in part, “, the relay UE may request such radio resources from the radio base station, and the radio base station will correspondingly receive and respond by assigning suitable radio resources for the relay discovery.” Par.[0276] which recites, in part, “This relay activation request message may not only carry the request for permission to activate the relay functionality of the relay UE (and the request for radio resources….”).

Regarding claim 23, Basu Mallick discloses:
wherein the instructions are further executable by the processor to cause the apparatus to: 
receive, from a user equipment, an activation request to activate the relay communication sidelink, wherein the radio resource control signaling, the control message, or both, is received based at least in part on transmitting the activation request (par.[0275] which recites, in part, “Correspondingly, after transmitting a corresponding message (e.g. termed relay activation request message) to the radio base station, the relay UE will await and eventually receive a corresponding response message (e.g. termed relay activation response message) which includes the response from the radio base station, i.e. whether or not the relay UE is allowed to activate its relay functionality.”).

Regarding claim 24, Basu Mallick discloses:
wherein the instructions are further executable by the processor to cause the apparatus to: 
receive the activation request based at least in part on one or more trigger  conditions for activating the relay communication sidelink being satisfied (par.[0205] which recites, in part, “the relay activation procedure to be performed in the relay user equipments includes a further check, namely whether or not specific relay requirements defined in the radio cell for activating the relay functionality are fulfilled or not by the relay user equipment” and par.[0204] which recites, in part, “In particular, the relay activation procedure to be performed in the relay user equipment(s) comprises performing a corresponding persistence check (including generating a random value to be compared to the persistence check value) so as to limit the total number of relay user equipments that will actually activate the relay functionality in response to the trigger.”).

Regarding claim 25, the disclosure of Basu Mallick teaches:
wherein the instructions are further executable by the processor to cause the apparatus to: 
transmit,  via the radio resource control signaling, an indication of the one or more trigger conditions (par.[0213] which recites the broadcast of system information such as the relay requirements before initializing a UE as a Relay-UE. The office notes that system information is broadcast using RRC signaling).

Regarding claim 26, the disclosure of Basu Mallick teaches:
wherein the instructions are further executable by the processor to cause the apparatus to: 
receive, from the base station, a deactivation request to deactivate the relay communication sidelink (par.[0301] which discloses that the relay-UE after a certain time period may send a request to the eNB for deactivation); and 
transmit, in response to the deactivation request, a second control message which deactivates the relay communication sidelink (par.[0301] which recites, in part, “in this case, the relay UE may transmit a corresponding relay deactivation request message to the eNodeB, which in turn may then decide whether indeed the relay UE shall deactivate its relay functionality or not. Correspondingly, the eNodeB will transmit a response message back to the relay UE providing the corresponding deactivation command or not”).

Regarding claim 27, the disclosure of Basu Mallick teaches:
wherein the relay communication sidelink is in a deactivated state (par.[0300] discloses the deactivation of relay-UE), and the instructions are further executable by the processor to cause the apparatus to: 
transmit, via the control message, an indication to transition the relay communication sidelink from the deactivated state to an activated state (par.[0257] which recites, in part, “The eNodeB is in control of when the relay-capable UEs in its radio cell shall start the respective relay activation procedure and thus can avoid unnecessary relay activations in its radio cell. In said respect, the eNodeB shall trigger the relay activation procedure(s) mainly when there is a need in the radio cell for one or more additional relays. On the other hand, if there is no need in the radio cell for more relays, the eNodeB will not trigger the relay UEs in its radio cell to start the relay activation procedure. Also, par.[0275 – 0276] describes receiving a MAC-CE with an activation response message from the eNodeB).

Regarding claim 28, the disclosure of Basu Mallick teaches:
wherein the instructions are further executable by the processor to cause the apparatus to: 
determine a first set of parameters associated with the activated state of the relay communication sidelink (fig.13-15 discloses the parameter that are met when the eNodeB or Relay decide to transition the UE to a relay activated state (see e.g. the persistence check and relay activation triggers) and a second set of parameters associated with the deactivated state of the relay communication sidelink (par.[0300 - 0301] discloses the conditions/parameters that must be met when the UE is to transition to the RELAY_DEACTIVATED state) that the, wherein communicating the message via the relay communication sidelink is based at least in part on the first set of parameters (fig.15 discloses that the UE is granted permission to activate its relay by an eNodeB e.g. the message described in par.[0275 – 0276]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ohtsuji et al. (US 2019/0036595 A1) “Apparatus and Method for Relay Selection”
Freda et al. (US 2018/0092017 A1) “Realizing Mobile Relay for Device-to-Device (D2D) Communications” (Fig.7 discloses a UE receiving a connection request from a secondary UE, and then further transmitting a relay request to a base station, and receiving a relay response from said base station).
Lee et al. (US 2018/0054755 A1) “Method and Apparatus for Performing Buffer Status Reporting Procedure for Relaying in Wireless Communciation System” (see e.g. fig.12)
Jung et al. (US 2018/0124621 A1) “Frequency Information Reporting Method Performed by Terminal in Wireless Communication System, and Terminal using Method”
	Faurie et al. (US 2016/0338095 A1) “Transmitting a Scheduling Request for a Device-to-Device Transmission”
	Liao et al. (US 2015/0029866 A1) “Method of Relay Discovery and Communication in a Wireless Communication System” (fig.5 discloses activating a relay function)
	Martin et al. (US 2018/0035354 A1) “Communications Device, Infrastructure Equipment, and Methods” (figs.1, 5, and 8).
	Martin et al. (US 2018/0027454 A1) “Communication Device, Infrastructure Equipment, Mobile Communications Network and Methods”
	Nguyen et al. (US 2018/0035308 A1) “System and Method for Data Communication” fig.1
	Martin et al. (US 2018/0109990 A1) “Telecommunications Apparatus and Methods” fig.1
	Tsuda et al. (US 2018/0234919 A1) “Wireless Telecommunications System”
 	Luo et al. (US 2020/0351839 A1) “Dynamic Physical Control Channel Resource Sharing Between PDCCH Monitoring and PDCCH Transmission in a Multi-Hop Network”
	Zhao et al. (US 2022/0116916 A1) “Sidelink Data Transmission Method Terminal Device and Network Device”
	Chae et al. (US 2018/0152272 A1) “Method and Device for Transmitting and Receiving Discovery Signal in Wireless Communication System”

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411